DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 1, line 17, delete “the” before “end system”.
	Claim 2, line 1, replace “processor” with --one or more processors--.  Line 2, after “to” insert --:--.  Line 6, insert --.-- at the end of the line.
	Claim 3, line 3, replace “,” with --.--.
	Claim 7, line 1, replace “processor” with --one or more processors--.  Line 2, insert --particular-- before “candidate”.  Line 5, insert --particular-- before “candidate”.
	Claim 8, line 14, delete “the” before “end system”.
	Claim 9, line 6, insert --.-- at the end of the line.
	Claim 10, line 3, replace “,” with --.--.
	Claim 14, line 2, insert --particular-- before “candidate”.  Line 6, insert --particular-- before “candidate dependent backup copy”.
	Claim 15, line 15, delete “the” before “end system”.
	Claim 16, line 8, insert --.-- at the end of the claim.
	Claim 20, line 2, insert --particular-- before “candidate”.  Line 5, insert --particular-- before “candidate”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Ashcraft et al. [US 8838539 B1] teaches a database replication method wherein an overall highest sequence number of the committed data for a client application is determined based on the information received from replication servers.
	Vermeulen et al. [US 20150379062 A1] teaches transaction logging method wherein the highest committed sequence number from among the sequence numbers of transitions are determined.
	Fan et al. [US 10452680 B1] teaches a backup method wherein the highest operation number that has been committed is tracked.
	Per independent claim 1, the cited prior art references fail to teach or sufficiently suggest: 1) extract backup metadata, comprising system committed change numbers, system change numbers, types, database version identifiers, and details, for backup copies; 2) generate a data structure, comprising start system change numbers, based on minimums of the system committed change numbers, end system change numbers, based on maximums of the system change numbers, the database version identifiers, and identifiers including the details, for the backup copies; 3) identify at least a first type of the backup copies as candidate dependent backup copies and at least a second type of the backup copies as candidate preceding backup copies; 4) output identifiers of a candidate dependent backup copy, a corresponding dependency, and a candidate preceding backup copy, based on identifying, in the data structure, a same database version identifier of the candidate dependent backup copy and the candidate preceding backup copy, and a maximum of the end system change numbers of the candidate preceding backup copies which is one of less than and equal to at least one of a start system change number and an end system change number of the candidate dependent backup copy.
	Per independent claim 8, the claim is the method claim corresponding to the system claim 1, and is allowable for the same reasons mutatis mutandis.
	Per independent claim 15, the claim is the computer program product claim corresponding to the system claim 1, and is allowable for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

8 May 2022